                                                       U.S. DISrnlCT COURT
                                                   NORTIJERN DISTRICT OF TEXAS
                                                           FJLED
                 IN THE UNITED STATES DISTRIC COUJ T
                      NORTHERN DISTRICT OF TEX S        DEC 1 1 2018
                          FORT WORTH DIVISION
                                                   CLERK, U.S. DISTRICT COURT
PATTIE JACOBS,                    §
                                                     BJ''--..,,....-,----
                                  §                          Dcputy

           Plaintiff,             §
                                  §
VS.                               §    NO. 4:18-CV-810-A
                                  §
UNITED REVENUE CORPORATION,       §
                                  §
           Defendant.             §


                    MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of plaintiff, Pattie

Jacobs   ("Jacobs"), to vacate the court's December 3, 2018 order

denying her motion for leave to file an amended complaint. Jacobs

moved for leave on November 8, 2018, and, on November 15, 2018,

defendant, United Revenue Corporation ("URC"), filed a response

opposing the motion on November 15, 2018. Having considered the

motion, the response, the record, and applicable authorities, the

court concludes that Jacobs's motion should be denied.

                                  I.

                              Background

      On October 22, 2018, Jacobs filed a complaint alleging that

she called URC to dispute a debt, but that, in violation of the

Fair Debt Collection Practices Act     ("FDCPA"), 15 U.S.C.     §     1692e

et seq, URC did not put on her credit report that the debt was

disputed. During the parties' settlement conference, URC told

Jacobs that it   investigated the matter and learned that Jacobs
requested that her debt no longer be marked as disputed. URC also

threatened to assert a counterclaim that Jacobs filed her

complaint in bad faith and for the purpose of harassment.

        Then, on November 8, 2018, Jacobs filed an amended complaint

along with a motion for leave. In the amended complaint, Jacobs

dropped her allegation that URC failed to report her debt as

disputed. Instead, she claimed that URC violated the FDCPA by:

(1)   failing to disclose that her consumer debt was time-barred

and, in doing so,    (2) making a false representation in debt

collection.

        Seeing that the basis of Jacobs's allegations was a

telephone call between the parties, the court ordered, on

November 16, 2018, that Jacobs provide the defendant a transcript

and recording of the telephone call. On December 3, 2018, after

Jacobs failed to comply with the court's November 16 order, the

court denied her motion for leave to amend her complaint. Jacobs

represents that she finally provided URC a transcript and

recording on December 3, 2018. The transcript, which Jacobs

provided to the court, shows that the call took place on July 27,

2018.




                                  2
                                 II.

                     Applicable Legal Principles

     Rule 15 (a) (2) of the Federal Rules of Civil Procedure

provides that the court "should freely give leave when justice so

requires." Granting leave "is not automatic," but is within the

trial court's discretion. Southmark Corp. v. Schulte Roth &

Zabel, 88 F.3d 311, 314   (5th Cir. 1996). In deciding whether to

grant leave, the court may consider "undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to

cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party, and futility of amendment." Id.

at 315.

     We presume that a motion for leave to amend is timely if the

movant filed it before the court entered a scheduling order. Cole

v. Ridge, No. 3:03-CV-3079-BH, 2004 WL 2237028, at *2   (N.D.T.X.

Oct. 4, 2004).   "The non-movant must rebut this presumption to

show undue delay." Id. In determining whether a movant has

committed "undue delay," the court may consider "(1) an

unexplained delay following an original complaint, and (2)

whether the facts underlying the amended complaint were known to

the party when the original complaint was filed." Southmark

Corp., 88 F.3d at 316 (internal quotation marks omitted).




                                 3
     With regards to bad faith,   the Fifth Circuit has held:

      [A]wareness of facts and failure to include them in the
     complaint might give rise to the inference that the
     plaintiff was engaging in tactical maneuvers to force the
     court to consider various theories seriatim. In such a
     case, where the movant first presents a theory difficult
     to establish but favorable and, only after that fails, a
     less favorable theory, denial of leave to amend on the
     grounds of bad faith may be appropriate.

     Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 599 (5th

Cir. 1981)   (reversing denial of leave, because plaintiff only

discovered importance of facts underlying amended complaint

during discovery); see Wimm v. Jack Eckerd Corp., 3 F.3d 137, 140

(5th Cir. 1993)   (affirming denial of leave, because plaintiff

knew facts underlying amended complaint long before filing

original complaint).

     Jacobs's conduct suggests that she unduly delayed her

amendment. We acknowledge that Jacobs filed her motion before the

court issued a scheduling order, creating a presumption that her

motion was timely. The facts indicate that this presumption is

rebutted, however. The telephone call between the parties took

place on July 27, 2018, well before Jacobs filed her initial

complaint. The subject of Jacobs's amended complaint was the

representations that URC allegedly made to her during this

telephone call, so Jacobs knew the factual basis of her amended

complaint when she filed her original complaint. Jacobs has

provided no explanation why she failed to raise these allegations

                                  4
in her initial complaint. Thus, the court finds that Jacobs

committed undue delay, weighing against granting leave.

     The facts further indicate that Jacobs moved to amend her

complaint in bad faith. She only filed her motion after URC

accused her of requesting that it drop the "disputed" mark from

her debt, and after URC threatened to file a counterclaim. It was

URC's alleged failure to report her debt as disputed that served

as the basis for her initial complaint. In other words, Jacobs

amended her complaint to make a second attempt at collecting

damages from URC after it was clear that her first attempt would

fail. Unlike the movant in Dussouy, Jacobs did not learn new

information during discovery that caused her to amend her

complaint. Instead, she already knew the facts underlying her

amended complaint when she first filed suit, but apparently

waited to see if her first attempt at recovery would succeed.

Accordingly, we find that Jacobs moved to amend her complaint in

bad faith,   further weighing against granting her leave.

     Jacobs makes conclusory arguments that amendment would not

be prejudicial or futile. But, even if amendment were not

prejudicial or futile,   it would not be enough to tip the balance

of factors in Jacobs's favor. Because Jacobs failed to explain

why she delayed raising her allegations until now, and because




                                  5
she likely did so in bad faith,   it is within the court's

discretion to deny her leave to amend her complaint. Therefore,

     The court ORDERS that Jacobs's motion to vacate the court's

December 3, 2018 decision denying her leave to file an amended

complaint be, and is hereby, denied.

     SIGNED December 11, 2018.




                                  6
